DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Additionally, declaration under 37 CFR 1.132 filed 11/24/2020 is accepted and addressed herein.
Claims 1-8 are pending.
Previous rejections under 35 USC 103 are maintained and recited below.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Sections 1 and 2 of Applicant’s reply discuss legal standards and legal definitions. See pages 7-13. These are not repeated or further discussed here. Applicant’s arguments with respect to the rejection over Robinson are provided in sections 3-5, pages 13-43. These arguments, some of which correspond to some of the conclusions reached in the Declaration, are discussed below. In section 6 applicant submits that Bonnell and Parkash do not fix the insufficient and non-enabled disclosure of Robinson. Bonnell and Parkash are not cited for teachings regarding the alleged deficiencies. 
The declaration under 37 CFR 1.132 filed 11/24/2020 is insufficient to overcome the rejection of claims 1-8 based upon 35 USC 103 as set forth in the last Office action. Note Declaration par. 30 states that in reading example 1 a POSITA would understand the high sulfur vacuum resid disclosed in table 1 is the only feed required to carry out the example. This 
The arguments presented in the Reply and in the opinions and arguments presented in the Declaration are now addressed together in the order presented. 

Argument 1: Clarification of Terms – Reply Section 3 and Declaration Item 5, par. 84-126
Applicant argues (1) the term “vacuum resid feed stream” and “resid feed stream” used in Robinson is a vacuum resid as understood by one of ordinary skill in the art and should not be interpreted more broadly. See Reply, pages 13-14. 
Applicant’s argument has been considered but is not persuasive. In response, the feedstock has been defined in the specification. First, the art teaches the processing and production of marine bunker fuel, which it explicitly differentiates from marine distillate fuel (0015). This is in agreement with ISO 8217 which defines separate distillate marine fuels and residual marine fuels. Second, the vacuum resid feed stream of Robinson may be a feed to an FCC pretreatment unit (0060; 0022), known to include gas oil and/or residual fractions (0006). Robinson teaches wherein gas oil may be included in the residual feed/product (0009). Next, and most clearly, the feed is a hydrocarbon stream with typical boiling profile, contaminants and properties within the ranges presented in table 1. These boiling points and properties are consistent with gas oil and heavier fractions. Given the makeup of typical CHFT feed, of typical residual marine fuel, and the disclosures of Robinson, specifically the properties and boiling range for the hydrocarbon feed as presented in Table 1, define the feed and show that it is not the vacuum resid suggested by Applicant, but a marine residual fuel. 
Additionally, this argument seems contrary to the position of applicant and declarant discussed through the remainder of the arguments, which is that the process is not enabled in part because the stream termed vacuum resid is Robinson cannot be a vacuum resid as known by one of ordinary skill in the art. 

Argument 2: Robinson is not enabled to carry out the process of making a uncracked, hydrotreated vacuum resid from a high sulfur vacuum resid feed stream in Example 1 and Figure 1 – Reply Section 4 and Declaration Items 3-5, par. 35-126 
Applicant argues Robinson is not enabled to carry out the process of example 1 and figure 1 or produce the product of Table 4 without undue experimentation. Page 14 (citing Declaration, Items 3-5, par. 127-139). Applicant argues that each of the 7 streams of figure 1 are required for processing in the hydrotreating reactor of example 1. Because the compositions of the co-feeds are not provided, applicant argues one of ordinary skill does not have the feed composition and thus the process is not enabled. See Reply, pages 14-19 and Declaration, Item 3-4, par. 35-83. Applicant argues C) a person of ordinary skill would not rely upon the “vacuum resid feed” of table 1 because it does not have the same properties as a vacuum resid as the term is understood by industry (i.e. residual fraction of crude oil from a vacuum column). Reply, pages 26-34 and Declaration, Item 5, par. 84-126. Thus, applicant and declarant conclude that the process and product of table 4 require undue experimentation.
First, with respect to the enablement arguments in Sections 4 and 5, it is noted that the disclosure of Robinson was reviewed and found to be enabled when the application was reviewed and issued as patent 9,920,270 and again when the continuation application issued as patent 10,501,699. 
Applicant’s argument has been considered but is not persuasive. First, the figure is one “flow-chart outlining an exemplary process for making a low sulfur bunker fuel from a vacuum resid feed stock” (0013). Figure 1 shows an FCC pretreatment unit, wherein a portion of the hydrotreated fuel oil is diverted, and a portion is passed on to the FCC unit (figure 1).  Example 1 references figure 1, but does not require all of the components of figure 1. One way this is shown is that example 1 teaches nothing regarding the cracking reactor shown in figure 1. Further, the process laid out in example 1 expressly teaches a vacuum residue feed as defined 
Additionally, Applicants statement that “’VAC RES’ cannot be the sole hydrocarbon feed” to the hydrotreating unit has no basis. VAC RES is one of a plurality of feed in Figure 1 but Figure 1 is only one embodiment in Robinson. The art is not limited to embodiments therein but may be used for all it teaches. Robinson teaches hydrotreating a vacuum residue feedstream throughout the disclosure without the need for additional co-feed. See Robinson 0010, 0060 and 0064, 0008. Robinson defines the feedstream throughout the disclosure, but most clearly in Table 1 where the typical range of boiling points, composition, and properties is presented. For more discussion of the feed as defined in Robinson see the above remarks under Argument 1. Lastly, even if vacuum resid as known in the art unquestionably referred to the crude product with the properties and boiling ranges suggested by Applicant, an applicant is allowed to be his own lexicographer. In Robinson, the applicant has sufficiently defined the hydrocarbon fraction in the specification. 

Argument 3: Robinson is not enabled exclusive of Example 1 – Reply Section 5 and Declaration, Section 6 par. 127-143
Applicant asserts that after excluding the non-enabled teachings of Example 1, and excluding the properties of “typical vacuum resid feed” of Table 1, there is insufficient information with respect to properties and characteristics of the resid stream or crude oil source to enable the invention. Applicant admits that vacuum resid hydrotreating is known in the art and is tailored to the residue. See Reply, pages 34-43 and Declaration, Item 6, par. 127-143.
Applicant’s argument has been considered but is not persuasive. Examiner does not agree that Table 1 may be disregarded. Table 1 provides a typical range for the feed stream, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Bonnell (US 4,017,382) and Parkash (Surinder Parkash, Refining Processes Handbook, Chapter 2 Distillate Hydrotreating, pp 29-61 (Elsevier 2003)).
With respect to claims 1, 2, 7, and 8, Robinson teaches a method for making a low sulfur marine bunker fuel (i.e. a product heavy marine fuel oil) (0010), comprising: contacting a vacuum resid feed stream having at least 2,000 ppm sulfur (the vacuum resid is a Feedstock Heavy Marine Fuel Oil as explained below) with a hydrogen containing gas (i.e. a quantity of  Activating Gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreated resid is blended with 0-60% of other components to produce a product bunker fuel (0010-0011;0023; see 0025-39).  The blending step is optional and when not selected the hydrotreated effluent alone makes up the bunker fuel.
With respect to the vacuum resid corresponding to the Feedstock Heavy Marine Fuel Oil, Robinson teaches treating a resid stream having a boiling points as defined in 0041-0051, such as an IBP of at least 250 C and a FBP of at most 845 C, with only hydrotreatment to remove sulfur “without substantial cracking” to produce a marine product that may meet the standards of a residual marine fuel under ISO 8217:2017 (compare ISO 8217 table 2 with Robinson 0025-0039, 0052, table 1, table 4). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, the resid stream is interpreted as a Feedstock Marine Fuel Oil. 
Robinson is silent regarding the exemplary or a required vanadium, nickel, or aluminum plus silicon content of the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting the product specifications claimed (see Table 4; 0025-0039, 0052 and see discussion of claim 4 below). It is expected that the feed Vanadium, nickel, and silicon plus aluminum content of the feed would fall within the range claimed given a product having the same amounts as claimed is produced. If the same product is obtained from the same process, one would expect the starting material to be the same.
	Robinson fails to teach wherein the Reaction System comprises two or more reactor vessels wherein said reactor vessels are configured in a matrix of at least 2 reactors by 2 reactors.
However, the use of multiple reactors in parallel and series is well known in the art. For example, Bonnell teaches a process for the hydrodesulphurization of residual oil in a plurality of catalyst zones, which include reactors or beds within a reactor (abstract; figure 3; col. 4, line 24+). There are at least three sections or four or more sections, which includes four or six (col. 4, line 63+; col. 5, line 50+). The reactors are connected to allow switchable reactors that may be taken offline, regenerated or replaced, and placed back online. The reactors are configured to allow parallel flow or series flow or a combination thereof (see valve configuration in figure 3). Each section can have the same or different catalyst (col. 4, line 30+). The process allows continuous and uninterrupted operation which never requires an interruption of flow (col. 5, lines 59+; throughout). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a matrix of at least three switchable reactors for the desulfurization and hydrotreatment of the feedstock in the process of Robinson as taught in Bonnell for the benefit of extending the runtime of the process. 
Robinson is silent regarding separating the hydrotreated effluent into a liquid component and bulk gaseous components; and further separating any residual gaseous components and by-product hydrocarbon components from the Product Heavy Marine Fuel Oil.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250ºC or even an initial boiling point of at least 310ºC (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the product initial boiling point of e.g. 310ºC+ separation of gaseous and hydrocarbon byproducts boiling below the initial boiling point must occur. 
Parkash provides an example of known separation techniques for separating hydroprocessed effluent, including vapor liquid separation in a hot high pressure separator to remove a hydrogen rich gas for recycle from a liquid effluent, followed by separation of the liquid effluent in a low pressure hot separator to remove additional vapor from the liquid effluent. The liquid effluent is then passed to e.g. a fractionation column to separate lighter produced fractions from heavier product. See figure 2-5; pages 50-54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrotreated effluent in the process of Robinson using known separation techniques for separating gases streams from the 310+ boiling fraction in Robinson as taught in Parkash to obtain the desired initial boiling point of the hydrotreated resid product.  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. 
With respect to claim 3
a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; 
a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and 
a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less than 20 mass %.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Robinson is silent regarding the exemplary or a required CCAI, aged sediment content the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting the product specifications claimed (see Table 4; 0025-0039, 0052 and see discussion of claim 4 below). It is expected that the feed CCAI and aged sediment of the feed would fall within or overlap the range claimed given a product having the same CCAI, flash point, and aged sediment. 
With respect to claim 4, Robinson teaches wherein the product has the following properties (0025-0039; 0052):
a kinematic viscosity at 50C  (ISO 3104) of at most 400 (0032) , which overlaps the claimed range;
a density at 15 C (ISO 3675 or ISO 12185) of at least 870 or at most 1,000 kg/m3 (0034-0035), which overlaps the claimed range;
a CCAI (ISO 8217) of 880 or less (0038), which encompasses the claimed range; 
a flash point (ISO 2719) of at least 60 C (0052); 
a sediment content and oxidation stability after aging (both ISO 10307-1) of less than 0.1 wt.% (0052);
a carbon residue--micro method (ISO 10370) of 4.99 wt. % (table 4), which falls within the claimed range; and
a Vanadium content of 4 mg/kg (table 4);
an aluminum plus silicon (ISO 10478) content of e.g. 8 mg/kg (table 4), which falls within the claimed range. 
With respect to the method of determining micro carbon content, aged sediment content and aluminum plus silicon, the art does not expressly tech using ISO 10370, 10307-2, or 10478, respectively. However, it is expected that the value measured or calculated in the art was determined by an appropriate method which would achieve substantially the same results. 
With respect to claim 5, Robinson teaches wherein the catalyst materials comprises a Group VIII metals such as Ni and/or CO and a Group VIB metal such as Mo and/or W; optionally a porous inorganic oxide catalyst carrier such as , alumina, silica, titania, calcium oxide, strontium oxide, barium oxide, among others (0060-0062). The hydrogen-containing (treat) gas can be either pure hydrogen or a gas containing at least 50 vol. % to at least 90% hydrogen, optionally in addition to one or more other gases (e.g., nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof) (0065). This includes wherein the hydrogen pressure is greater than 80% of the treat gas pressure.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 6, Robinson teaches a ratio of hydrogen to feed in the range of 500-100,000 scfb, which falls within the claimed range; a total pressure from 300-3000 psig, which falls within the claimed range; a temperature of 550-800F, which falls within the claimed range; and an LHSV of 0.1-20 hr-1, which overlaps the claimed range (0064).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771